F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          JUN 26 2002
                               FOR THE TENTH CIRCUIT
                                                                     PATRICK FISHER
                                                                               Clerk

    ALBA ELENA SANTIESTEBAN-
    OLIVAS and JUAN MANUEL
    VALENZUELA-CASTRO,

                Petitioners,

    v.                                                  No. 02-9527
                                                   (BIA Nos. A76 264 232,
    IMMIGRATION &                                       A76 264 233)
    NATURALIZATION SERVICE,                         (Petition for Review)

                Respondent.


                               ORDER AND JUDGMENT *


Before KELLY, Circuit Judge, BRORBY, Senior Circuit Judge, and MURPHY,
Circuit Judge.



         After examining the briefs, this panel has determined unanimously that

oral argument would not materially assist the determination of this appeal.

See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore ordered

submitted without oral argument.



*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      This matter comes before the court on petitioners Alba Elena Santiesteban-

Olivas and Juan Manuel Valenzuela-Castro’s petition for review and request for

stay pending review. Petitioners seek review of the April 3, 2002 order of the

Board of Immigration Appeals (BIA) dismissing their appeal of the immigration

judge’s February 4, 1998 decision denying their application for suspension of

deportation. The immigration judge concluded that petitioners failed to

established that their removal would cause extreme hardship to them or their

children.

      Having reviewed the materials presented to us, we conclude that this court

does not have jurisdiction over this matter. A determination by the BIA that

persons seeking suspension of a deportation order have not shown “extreme

hardship” is a discretionary decision that this court may not review. 8 U.S.C.

§ 1252(a)(2)(B)(ii); Escalera v. INS , 222 F.3d 753, 755 (10th Cir. 2000).

      Accordingly, the petition for review is DISMISSED, and petitioners’

motion to stay is DENIED as moot. The respondent’s motion to stay deadline

for filing of certified administrative record is similarly DENIED as moot.


                                                    Entered for the Court
                                                    PER CURIAM




                                         -2-